Case 7:20-cv-04651-PMH Document 1-4 Filed 06/17/20 Page 1 of 5




             EXHIBIT “D”
                                              Case 7:20-cv-04651-PMH Document 1-4 Filed 06/17/20 Page 2 of 5


                                                                  AKH ECO APPARELS LTD. - Shipped Goods POs
Buyer (KM/SR)                       Category                      PO No        Invoice No     Invoice Date    TT Days   Quantity   Invoice Amount             Status

     KM               MEN'S SHORT SLV AOP-TEXTURE SHIRT            BDDSK      201930946104     10/20/2019     21 Days     4,280       $18,489.60    Shipped, Waiting for payment

     KM               MEN'S SHORT SLV AOP-TEXTURE SHIRT            BDDSL      201930946104     10/20/2019     21 Days     4,170       $18,014.40    Shipped, Waiting for payment

     KM              MEN'S ODL SHORT SLV SEERSUCKER SHIRT         BDDSH       201931158390     10/27/2019     21 Days     3210        $16,473.60    Shipped, Waiting for payment

     KM               MEN'S SHORT SLV AOP-TEXTURE SHIRT            BDDTX      201931158266     10/27/2019     21 Days     2370        $10,238.40    Shipped, Waiting for payment

     KM               MEN'S SHORT SLV AOP-TEXTURE SHIRT            BDDTX      201931305026      11/3/2019     21 Days     230          $993.60      Shipped, Waiting for payment

     KM                     MEN'S RT LS DOUBLE CLOTH              BDDSN       201931161449     10/27/2019     21 Days     4040        $24,046.08    Shipped, Waiting for payment

     KM               MEN'S ODL SHORT SLV LAKESIDE SHIRT           BDDSJ      201931161399     10/27/2019     21 Days     1152        $5,640.19     Shipped, Waiting for payment

     KM         MEN'S SIMPLY SHORT SLV PATTERN LINEN LOOK SHIRT   BDDSM       201931336708      11/3/2019     21 Days     4300        $19,006.00    Shipped, Waiting for payment

     KM                     MEN'S LONG SLEEVE SHIRT               BDDZU       201931620449     11/24/2019     21 Days     3,350       $18,331.20    Shipped, Waiting for payment

     KM                MEN'S LS WOVEN LINEN SOLID SHIRT           BDDTU       201931843773      12/1/2019     21 Days     2,928       $18,973.44    Shipped, Waiting for payment

     KM                MEN'S SS WOVEN LINEN SOLID SHIRT           BDDTW       201931843773      12/1/2019     21 Days     1,212       $7,330.18     Shipped, Waiting for payment

     KM                  MEN'S LS WOVEN LINEN SOLID SHIRT          BDDTT      201931843520      12/8/2019     21 Days     5,480       $35,510.40    Shipped, Waiting for payment

     KM                MEN'S LS WOVEN LINEN SOLID SHIRT            BDDTT      201932131601     12/15/2019     21 Days     930         $6,026.40     Shipped, Waiting for payment

     KM                MEN'S SS WOVEN LINEN SOLID SHIRT            BDDTV      201931843520      12/8/2019     21 Days     3,840       $23,224.32    Shipped, Waiting for payment

     KM                MEN'S SS WOVEN LINEN SOLID SHIRT            BDDTV      201932131601     12/15/2019     21 Days     990         $5,987.52     Shipped, Waiting for payment

     KM                MEN'S PERFORMANCE 2 PKT SS SOLID           BDDUT       201931843520      12/8/2019     21 Days     3,000       $20,592.00    Shipped, Waiting for payment

     KM               MEN'S ODL SHORT SLV LAKESIDE SHIRT           BDDSI      202034116771      8/Mar/20      21 Days    12,990       $63,651.00    Shipped, Waiting for payment

     KM                MEN'S SS WOVEN LINEN PLAID SHIRT           BDDUU       202034165894     15/Mar/20      21 Days     5,390       $32,598.72    Shipped, Waiting for payment

     KM                MEN'S LS WOVEN LINEN PLAID SHIRT           BDDUW       202034165894     15/Mar/20      21 Days     2,030       $13,154.40    Shipped, Waiting for payment

  KM Total                                                                                                               65,892      $358,281.45

     SR               MEN'S SIMPLY LS BRUSHED TWILL SHIRT         SN2715      201929812382      9/1/2019      21 Days    10,566       $53,358.30    Shipped, Waiting for payment

     SR                MEN'S L/S WESTERN FLANNEL SHIRT            SX6217      201929735601      9/1/2019      21 Days     2,025       $11,907.00    Shipped, Waiting for payment

     SR                MEN'S L/S 2 POCKET FLANNEL SHIRT           SX6220      201929735601      9/1/2019      21 Days     2,025       $12,858.75    Shipped, Waiting for payment

     SR                  SIMPLY LS DOUBLE CLOTH SHIRT             SP2998      201931186258     10/27/2019     21 Days     1,674       $9,160.13     Shipped, Waiting for payment

     SR         MEN'S SIMPLY SHORT SLV PATTERN LINEN LOOK SHIRT   SP3003      201931340721      11/3/2019     21 Days     1791        $7,909.06     Shipped, Waiting for payment

     SR                MEN'S SS WOVEN LINEN SOLID SHIRT           SP3105      201931959236      12/1/2019     21 Days     2,496       $15,095.81    Shipped, Waiting for payment

     SR                MEN'S LS WOVEN LINEN SOLID SHIRT           SN3086      201931844823      12/1/2019     21 Days     5,140       $33,307.20    Shipped, Waiting for payment

     SR                MEN'S LS WOVEN LINEN SOLID SHIRT           SN3086      201932004532      12/8/2019     21 Days     1,520       $9,849.60     Shipped, Waiting for payment

     SR                MEN'S LS WOVEN LINEN SOLID SHIRT           SN3086      201932131609     12/15/2019     21 Days     1280        $8,294.40     Shipped, Waiting for payment

     SR                MEN'S PERFORMANCE 2 PKT SS SOLID           SO3084      201932004532      12/8/2019     21 Days     2,600       $17,846.40    Shipped, Waiting for payment

     SR                      DOUBLE CLOTH SS SHIRT                SQ3024      201932004732     12/15/2019     21 Days    16,584       $89,155.58    Shipped, Waiting for payment

     SR                MEN'S PERFORMANCE 2 PKT SS SOLID           SO3084      201932131609     12/15/2019     21 Days     400         $2,745.60     Shipped, Waiting for payment

     SR                   MEN'S SS WOVEN LINEN PLAID SHIRT        SO3061      202034165894     15/Mar/20      21 Days     5,980       $36,167.04    Shipped, Waiting for payment

     SR                MEN'S LS WOVEN LINEN PLAID SHIRT           SP3063      202034165894     15/Mar/20      21 Days     2,630       $17,042.40    Shipped, Waiting for payment

     SR                   MEN'S ODL SS LAKESIDE SHIRT             SO3015      202034165894     22/Mar/20      21 Days     6,849       $38,003.58    Shipped, Waiting for payment
                                 Case 7:20-cv-04651-PMH Document 1-4 Filed 06/17/20 Page 3 of 5


    SR        MEN'S SS WOVEN LINEN SOLID SHIRT   SQ3104   202034165894   22/Mar/20   21 Days   6,050    $36,590.40    Shipped, Waiting for payment

    SR             DOUBLE CLOTH SS SHIRT         SX6337   202034165894   22/Mar/20   21 Days   2025     $12,052.80    Shipped, Waiting for payment

 SR Total                                                                                      71635    $411,344.05

Grand Total                                                                                    137527   $769,625.49
            Case 7:20-cv-04651-PMH Document 1-4 Filed 06/17/20 Page 4 of 5


                                     AKH ECO APPARELS LTD. - Ready to Ship POs
                                             "Cancel" date: 4/21/2020
Buyer (KM/SR)   Category                                     PO No     Quantity   FOB Amount     Ready Date   Status
     KM         MEN'S SS WOVEN LINEN SOLID SHIRT              BDEJH       660        $3,960.00   10/15/2019   Ready for Shipment
     KM         MEN'S SS WOVEN LINEN PLAID SHIRT             BDDUV        924        $5,821.20   10/15/2019   Ready for Shipment
  KM Total                                                               1,584       $9,781.20
      SR        MEN'S LS WOVEN LINEN SOLID SHIRT             SO3088      4,080      $26,438.40   10/15/2019   Ready for Shipment
      SR        MEN'S PERFORMANCE 2 PKT SS SOLID             SN3085       828        $5,564.16   10/15/2019   Ready for Shipment
      SR        MEN'S SS WOVEN LINEN PLAID SHIRT             SO3062      2,076      $13,078.80   10/15/2019   Ready for Shipment
      SR        MEN'S ODL SS SOLID SLUB OTTOMAN/TEXTURE SHIRT SQ3014    14,400      $76,032.00   10/15/2019   Ready for Shipment
      SR        LDIES 3/4 ROLL SLV LINEN BLEND SHIRT         ST1267      5,088      $30,680.64   10/15/2019   Ready for Shipment
      SR        LDIES 3/4 ROLL SLV LINEN BLEND SHIRT         SV1268      3,276      $19,754.28   10/15/2019   Ready for Shipment
   SR Total                                                             29,748     $171,548.28
 Grand Total                                                            31,332     $181,329.48
                                                    Case 7:20-cv-04651-PMH Document 1-4 Filed 06/17/20 Page 5 of 5


                                                               AKH ECO APPARELS LST. - Wings Sheet Damages Calculations
Buyer (KM/SR)                        Category                             PO No       Wings No    Quantity    po value      Fabrics and Trims Expense           Status
      SR        MEN'S S/S SHIRT WITH 2PKT                             MS20OL13103MZ                 2,040     $11,220.00            $6,302.39           UNCUT GOODS

     SR         MEN'S S/S SHIRT WITH 2PKT with ZIP+FLAP+Inside mesh   MS20OL13115MZ                 7,800
                                                                                                               $54,600.00           $30,669.37
                                                                                                                                                        UNCUT GOODS

     SR         SIMPLY S/S SOLID LINEN LOOK SHIRT                      MS9SS13465MZ                 5,500      $25,300.00           $14,211.26          UNCUT GOODS
     SR         MEN'S LS WT 2 PKT WT FLAP BASIC                        MS9ST13828YM                 1,145       $6,526.50            $3,666.00          UNCUT GOODS
     SR         MEN'S LS WITH 1 PKT W/O FLAP                           MS9ST1304YM                  1,895      $12,317.50            $6,918.86          UNCUT GOODS
  SR Total                                                                                         18,380     $109,964.00           $61,767.88
 Grand Total                                                                                       18,380     $109,964.00           $61,767.88
